Citation Nr: 0609840	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 23, 1989, to January 25, 1990.  He served in the Army 
Reserves from April 1988 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDING OF FACT

Multiple sclerosis did not have its onset or increase in 
severity during a period of ACDUTRA.


CONCLUSION OF LAW

The appellant does not have multiple sclerosis that is the 
result of disease or injury incurred in or aggravated during 
ACDUTRA.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the application on appeal 
has been accomplished.  Through a March 2002 notice letter 
and a statement of the case (SOC) in May 2004, the RO 
notified the appellant and his representative of the legal 
criteria governing his application, the evidence that had 
been considered in connection with his application, and the 
bases for the denial of his application.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the appellant has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the March 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA would obtain military records and VA 
medical records.  The RO also requested the appellant to 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, the March 2002 
notice letter requested the appellant to submit any other 
medical evidence and statements regarding his disability.  
Consequently, the Board finds that the appellant has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, while the notice did not refer to 
criteria for assigning a disability rating or for award of an 
effective date, see Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006), neither of those issues is before 
the Board.  Consequently, a remand of the service connection 
issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The appellant's service medical records 
(SMRs) from ACDUTRA have been obtained and associated with 
the claims file, as have medical records from multiple 
private treatment providers identified by the appellant.  
Disability records from the Social Security Administration 
have also been obtained.  Although the appellant's SMRs from 
his period of service in the Reserves were not associated 
with the file, the records were determined to be unavailable 
for review.  A June 2004 letter from the RO documented the 
extensive efforts that were undertaken to obtain those 
records.  However, after the exhaustive search, no records 
were found.  The RO advised the appellant of the issue and he 
stated he did not possess any such records either.  
Significantly, the appellant has not otherwise alleged that 
there are any outstanding medical records probative of his 
application on appeal that need to be obtained.  Also, as 
discussed below, since there is no indication of a link 
between the appellant's multiple sclerosis and military 
service, nor has any physician suggested such, a VA medical 
nexus examination is not required.

II.  Analysis

The appellant contends that he currently suffers from 
multiple sclerosis and the disease had its onset in active 
service.  Alternatively, he contends that the disease should 
be presumed to have been incurred in service.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, where a 
veteran served continuously for ninety (90) or more days 
during a period of war or peacetime service after December 
31, 1946, and if multiple sclerosis was manifest to a 
compensable degree within seven years from the date of the 
veteran's termination of such service, the disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2005).  Inactive duty for training 
(INACDUTRA) is duty other than full-time duty prescribed for 
Reserves.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. 
§ 3.6(d) (2005).

A review of the SMRs reveals no findings or complaints of 
multiple sclerosis, or symptoms of multiple sclerosis, during 
the appellant's period of ACDUTRA.  The appellant was first 
clinically diagnosed with multiple sclerosis in March 2000 by 
John Kelly Sullivan, M.D.  There is evidence that symptoms 
arose several years earlier.  A January 2000 report by 
Timothy DeGrinney, M.D., reflects a two-year history of 
tremors reported by the appellant.  A September 2000 MRI 
report from Maine Medical Center reflects a three-year 
history of tremors.  In a September 2000 Maine Neurology 
record, the appellant reports symptoms first arising in 1998.  
The appellant had facial droop, which was diagnosed as Bell's 
palsy in February 1998.  In written contentions, the 
appellant has suggested symptoms due to multiple sclerosis 
arose as far back as 1995.

The medical evidence does not show that multiple sclerosis 
had its onset during any period of ACDUTRA.  The first 
diagnosis was over ten years after his period of ACDUTRA that 
ended in January 1990, and no other period has been verified.  
The appellant even states that he believes symptoms first 
arose five years after ACDUTRA.  Moreover, no physician has 
indicated there is a link between the appellant's multiple 
sclerosis and any period of ACDUTRA.  Since there is no 
disability resulting from disease or injury in active 
military service, the appellant's claim cannot be granted on 
a direct basis.

Although the appellant contends that symptoms of multiple 
sclerosis arose within seven years of separation from 
ACDUTRA, service connection cannot be granted on a 
presumptive basis either.  Presumptive service connection 
does not apply to those who are not "veterans."  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Only veterans, as 
defined by the statute, are entitled to the benefit of the 
presumption.  Id.  As the appellant did not serve on active 
duty, nor did the disease have its onset during ACDUTRA, he 
does not have the necessary status by which to be eligible 
for presumptive service connection for multiple sclerosis.  
See 38 C.F.R. §§ 3.6, 3.307, 3.309; see also Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) ("[A]n individual who has 
served only on active duty for training must establish a 
service-connected disability in order to achieve veteran 
status.").

Furthermore, although there is evidence that the appellant's 
multiple sclerosis may have had its onset while he was 
serving in the Army Reserves, service connection cannot be 
granted under that circumstance.  As noted above, the SMRs 
from the appellant's time in the Reserves were unavailable.  
Nonetheless, the Board notes that in the case of INACDUTRA, 
only an "injury," and not a "disease," incurred or 
aggravated in line of duty can be the basis of eligibility 
for disability compensation.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a); VAOPGCPREC 8-2001 (February 26, 2001).  
Because the appellant suffers from a disease in multiple 
sclerosis, rather than an injury, any periods of INACDUTRA 
are irrelevant to this claim.  Additionally, as noted above, 
no period of ACDUTRA has been verified other than the period 
from August 1989 to January 1990.  

The Board has considered the appellant's written contentions 
with regard to his claim for service connection for multiple 
sclerosis.  While the Board does not doubt the sincerity of 
the appellant's belief that his multiple sclerosis is a 
result of his time on ACDUTRA, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a disease or disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
appellant's assertions cannot provide a basis for a grant of 
service connection.

For all the foregoing reasons, the Board finds that the 
application for service connection for multiple sclerosis 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's application for service connection, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for multiple sclerosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


